276 A.2d 269 (1971)
William J. HOOFE, III, Defendant Below, Appellant,
v.
KEENE CORPORATION, Plaintiff Below, Appellee.
Supreme Court of Delaware.
March 25, 1971.
*270 Rodman Ward, Jr., of Prickett, Ward, Burt & Sanders, Wilmington, for appellant.
Hugh L. Corroon, of Potter Anderson & Corroon, Wilmington, for appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ., sitting.
PER CURIAM:
This is an appeal from the grant by the Vice Chancellor of the plaintiff's motion for summary judgment for the recovery of certain shares of its stock issued to the plaintiff pursuant to the defendant's Stock Option Plan. The defendant also appeals from the denial of his cross-motion for summary judgment on his counterclaim. The plaintiff has moved to dismiss the defendant's appeal.
The relevant facts are set out carefully and at length in the opinion of the Vice Chancellor reported at 267 A.2d 618. We affirm the decision of the Vice Chancellor for the reasons set forth in his opinion. We further hold that the order denying the cross-motions for summary judgment on the defendant's counterclaim involved neither an adjudication of legal right nor substantial issue, and is therefore an unappealable interlocutory order. Cross v. Hair, Del.Supr., 258 A.2d 277 (1969).